The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 8, 2021 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed April 8, 2021.  Acknowledgement is made of the amendment to independent Claim 11 further limiting the claimed method to administering the compound BCN512, the cancellation of Claims 1 – 10 and 12, and the addition of new Claims 17 and 18.  
Acknowledgement is made of a Declaration under Rule 1.132 filed by Andrew Norris on April 8, 2021 (heretofore “the Norris Declaration”).  

Priority
This application, 16/292,266, filed 03/04/2019 is a continuation of 15/784,162, filed 10/15/2017, now abandoned. 15/784,162 claims priority from provisional Application 62/408,809, filed 10/16/2016.
Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application.  Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56. 

Withdrawn Rejections


Claim Rejections – Improper Markush Group
The rejection of Claims 11 – 14 on the judicially-created basis that it contains an improper Markush grouping of alternatives is rendered moot and is withdrawn in response to Applicant’s amendment limiting the scope of the claimed method to administering the compound BCN512.  

Claim Rejections - 35 USC § 112 
The rejection of Claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as failing to further limit the subject matter of a claim (Claim 11) on which it depends is rendered moot and is withdrawn in response to Applicant’s amendment cancelling Claim 12.  

	
Claim rejections – 35 USC § 103
The rejection of Claims 11 – 15 under 35 U.S.C. 103(a) as being unpatentable over McBride et al. in WO 2014/182789 in view of Oikonomou et al. in PLoS ONE 1(1): e108, pages 1 – 14 (2006), as evidenced by Tumor Necrosis Factor at https://pubchem.ncbi.nlm.nih.gov/gene/ 7124https://pubchem.ncbi.nlm.nih.gov/ gene/7124 and Madhusudan et al. in Journal of Clinical Oncology 23(25), 5950 – 5959 (2005) is withdrawn in response to the evidence presented in the Norris Declaration explaining why the cited prior art would not have provided a reasonable expectation of success in treating fibrosis.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Title has been amended as follows:

METHODTREATING FIBROSIS 

Rejoinder
It is noted that upon the allowance of a generic claim, applicant is entitled to claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  Accordingly, Claim 15, previously withdrawn in the Office Action mailed October 8, 2020 as being drawn to non-elected subject matter (see Office Action mailed March 26, 2020, the election/restriction requirement filed October 24, 2019, and Applicant response, filed December 20, 2019), is rejoined with the allowed Claims 11, 13 – 15 and 17 – 18.
the specie election requirement as set forth in the Office action mailed on October 24, 2019 is hereby withdrawn. In view of the withdrawal of the specie election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the specie election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treating fibrosis in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of Formula IIB, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
As discussed in the section withdrawing the applied prior art rejection under 35 U.S.C. 103(a), McBride teaches the elected compound of instant Formula IIB, BCN512, inhibits production of the cytokine TNF-α and inhibits expression of TNF-α mRNA in macrophages and Oikonomou, the secondary reference teaches, using an established 
However, the Norris Declaration cites two references published subsequent to Oikonomou casting significant doubt that administration of an inhibitor of TNF-α would predictability treat fibrosis.  Specifically, Redente et al. in Am J Respir Cell Mol Biol 50(4), 825 – 837 (2014) discloses a study showing that delivery of the proinﬂammatory cytokine TNF-α resolves established pulmonary ﬁbrosis in a mouse model. The data disclosed in Redente directly contradict the results of Oikonomou.  Further, Distler et al. in Arthritis & Rheumatism 58(8), 2228 – 2235 (2008) discloses that the role of TNF-α is controversial and that available molecular and cellular studies do not allow definite conclusions about the role of TNF-α  in fibrotic diseases.  Finally, as disclosed in Raghu et al. in Am J Respir Crit Care Med 178, 948 – 955 (2008), a placebo controlled trial using anti-TNF antibodies (etanercept), failed to demonstrate clinical benefit in the treatment of idiopathic pulmonary fibrosis.
Accordingly, in view of the contradictory evidence with respect to the role of TNF-α in fibrosis it would not have been prima facie obvious to administer the TNF-α inhibitor compound of McBride with a reasonable and predictable expectation of treating fibrosis.
Figure 1 of the Norris Declaration demonstrates that the compound BCN512 significantly reduces the average number of fibrotic lesions in mouse lung sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
s 11 and 13 – 18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628